[Cite as State v. Lane, 2022-Ohio-3775.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-21-33

        v.

DAYSHA N. LANE,                                           OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR2019 0399

                                      Judgment Affirmed

                           Date of Decision: October 24, 2022




APPEARANCES:

        Gregory Scott Robey for Appellant

        Jana E. Emerick for Appellee
Case No. 1-21-33


MILLER, J.

       {¶1} Defendant-appellant, Daysha N. Lane, appeals the August 5, 2021

judgment of sentence of the Allen County Court of Common Pleas. For the reasons

that follow, we affirm.

       {¶2} On November 14, 2019, the Allen County Grand Jury indicted Lane on

two counts: Count One of possession of cocaine in violation of R.C. 2925.11(A),

(C)(4)(e), a first-degree felony, and Count Two of possession of heroin in violation

of R.C. 2925.11(A), (C)(6)(b), a fourth-degree felony. Each count also contained a

firearm specification pursuant to R.C. 2941.141(A), a specification for forfeiture of

a gun in a drug case pursuant to R.C. 2941.1417(A), and a specification for forfeiture

of money in a drug case in violation of R.C. 2941.1417(A). Lane appeared for

arraignment on November 22, 2019 and pleaded not guilty to the counts and

specifications in the indictment. The trial court also appointed Lane trial counsel.

       {¶3} A jury trial was held on June 7-8, 2021. On June 8, 2021, the jury found

Lane guilty as charged in the indictment.

       {¶4} Lane’s sentencing hearing was held on July 21, 2021. At the hearing,

the trial court determined that Count One, possession of cocaine, and Count Two,

possession of heroin, did not merge for sentencing. However, the trial court found

that the firearm specifications merged, and the State elected to have the trial court

sentence Lane on the firearm specification associated with Count One. Thereafter,


                                         -2-
Case No. 1-21-33


the trial court sentenced Lane to a mandatory term of six years in prison for Count

and an additional one-year-mandatory prison term for the firearm specification

associated with that charge. With respect to Count Two, the trial court sentenced

Lane to a nonmandatory term of 12 months. The trial court ordered the sentence for

Count Two to be served concurrently to the sentence for Count One making for an

aggregate prison term of 7 to 10 years. The trial court filed its judgment entry of

sentence on the August 5, 2021.

      {¶5} On August 11, 2021, Lane filed her notice of appeal. She raises nine

assignments of error. For ease of discussion, we will address several of her

assignments of error together and out of order.

                           Assignment of Error No. I

      The State failed to present sufficient evidence to support criminal
      convictions of Appellant, resulting in substantive and procedural
      due process violations.

                           Assignment of Error No. II

      The convictions of Appellant are against the manifest weight of
      the evidence presented, and said convictions must be vacated.

                          Assignment of Error No. IV

      The trial court erred when it denied Appellant’s Rule 29 Motion,
      with regard to Counts One, and the firearm specifications.

      {¶6} We elect to address Lane’s first, second, and fourth assignments of error

together as they concern related issues. In Lane’s first assignment of error, she


                                        -3-
Case No. 1-21-33


argues her convictions for each count and the related firearm specifications are not

supported by sufficient evidence. Specifically, in her first assignment of error, Lane

contends that the State did not present sufficient evidence that she possessed the

firearms and drugs giving rise to the offenses. In her second assignment of error,

Lane argues that her convictions are against the manifest weight of the evidence. In

her fourth assignment of error, Lane alleges that the trial court erred by denying her

Crim.R. 29 motion with respect to Count One and the firearm specifications.

                     Standards for Sufficiency-of-the-Evidence
                           and Manifest-Weight Review

       {¶7} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St.3d 380, 387

(1997). Accordingly, we address each legal concept individually.

       {¶8} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997).

Consequently, “[t]he relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable doubt.” Id. “In

                                         -4-
Case No. 1-21-33


deciding if the evidence was sufficient, we neither resolve evidentiary conflicts nor

assess the credibility of witnesses, as both are functions reserved for the trier of

fact.” State v. Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-

4775, ¶ 33.

       {¶9} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weight[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St.2d 230, 231 (1967). When applying the manifest weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.




                                          -5-
Case No. 1-21-33


                                  Lane’s Offenses

       {¶10} We first review the sufficiency of the evidence supporting Lane’s

convictions. Lane was found guilty of possession of cocaine and possession of

heroin in violation of R.C. 2925.11(A), (C)(4)(e) and R.C. 2925.11(A), (C)(6)(b),

respectively. Lane was also found guilty of the firearm specifications associated

with both counts.

       {¶11} Possession of drugs under R.C. 2925.11(A) provides, “No person shall

knowingly obtain, possess, or use a controlled substance or a controlled substance

analog.”

       {¶12} The firearm specification attached to each of the possession offenses

pursuant to R.C. 2941.141(A) requires that “the offender had a firearm on or about

the offender’s person or under the offender’s control while committing the offense.”

R.C. 2941.141(A).

       {¶13} On appeal, Lane argues only that there is insufficient evidence that she

possessed the drugs and firearm. Because possession is the only element Lane

challenges on appeal, our review will be limited to determining whether sufficient

evidence was presented that Lane possessed the cocaine, heroin, and firearm.

Compare State v. Watts, 3d Dist. Hancock No. 5-12-34, 2016-Ohio-257, ¶ 43.

       {¶14} “‘Possess’ or ‘possession’ means having control over a thing or

substance, but may not be inferred solely from mere access to the thing or substance


                                        -6-
Case No. 1-21-33


through ownership or occupation of the premises upon which the thing or substance

is found.” R.C. 2925.01(K). “The issue of whether a person charged with drug

possession knowingly possessed a controlled substance ‘is to be determined from

all the attendant facts and circumstances available.’” State v. Brooks, 3d Dist.

Hancock No. 5-11-11, 2012-Ohio-5235, ¶ 45, quoting State v. Teamer, 82 Ohio

St.3d 490, 492 (1998).

       {¶15} “Possession of drugs can be either actual or constructive.” State v.

Bustamante, 3d Dist. Seneca Nos. 13-12-26 and 13-13-04, 2013-Ohio-4975, ¶ 25,

citing State v. Cooper, 3d Dist. Marion No. 9-06-49, 2007-Ohio-4937, ¶ 25, citing

State v. Wolery, 46 Ohio St.2d 316, 329 (1976) and State v. Haynes, 25 Ohio St.2d

264 (1971). “‘A person has ‘constructive possession’ if he is able to exercise

dominion and control over an item, even if the individual does not have immediate

physical possession of it.” Id., citing State v. Hankerson, 70 Ohio St.2d 87 (1982),

syllabus and Wolery at 329. “For constructive possession to exist, ‘[i]t must also be

shown that the person was conscious of the presence of the object.’” Id., quoting

Hankerson at 91. “Finally, the State may prove the existence of the various elements

of constructive possession of contraband by circumstantial evidence alone.” Id.,

citing State v. Stewart, 3d Dist. Seneca No. 13-08-18, 2009-Ohio-3411, ¶ 51. See

also Jenks, 61 Ohio St.3d at 272-273. “Absent a defendant’s admission, the

surrounding facts and circumstances, including the defendant’s actions, are


                                         -7-
Case No. 1-21-33


evidence that the trier of fact can consider in determining whether the defendant had

constructive possession.” State v. Voll, 3d Dist. Union No. 14-12-04, 2012-Ohio-

3900, ¶ 19, citing State v. Norman, 10th Dist. Franklin No. 03AP-298, 2003-Ohio-

7038, ¶ 31 and State v. Baker, 10th Dist. Franklin No. 02AP-627, 2003-Ohio-633,

¶ 23. “Although a defendant’s mere proximity to drugs is in itself insufficient to

establish constructive possession, proximity to the drugs may constitute some

evidence of constructive possession.” State v. Brown, 4th Dist. Athens No. 09CA3,

2009-Ohio-5390, ¶ 20, citing State v. Fry, 4th Dist. Jackson No. 03CA26, 2004-

Ohio-5747, ¶ 40. “Therefore, presence in the vicinity of contraband, coupled with

another factor or factors probative of dominion or control over the contraband, may

establish constructive possession.” Id., citing State v. Riggs, 4th Dist. Washington

No. 98CA39, 1999 WL 727952, *5 (Sept. 13, 1999).

                     Sufficiency of the Evidence & Crim.R. 29

       {¶16} Lane’s arguments challenging the sufficiency of the evidence of her

convictions are predicated upon the argument that the cocaine, heroin, and firearm

were not in her possession. Reviewing the evidence in a light most favorable to the

State, we conclude the jury could have rationally inferred beyond a reasonable doubt

Lane’s constructive possession of the cocaine, the heroin, and a firearm.

       {¶17} At trial, the State presented evidence that members of the West Central

Ohio Crime Task Force executed a controlled buy at 949 Leland Avenue, Lima,


                                         -8-
Case No. 1-21-33


Ohio on October 2, 2019. The target of the controlled buy was Deontray Forrest.

Based on the evidence obtained during the controlled buy, law enforcement

obtained a search warrant for the residence, which was executed that same day.

       {¶18} When law enforcement officers executed the search warrant, the only

individuals present at 949 Leland Avenue were Lane, her minor child, and her two

juvenile siblings. (June 7-8, 2021 Tr. at 187). When inquired by Investigator Dena

Lauck, Lane provided Investigator Lauck with her personal information and stated

that she and her young child were the sole residents of 949 Leland Avenue. (Id. at

187-188). Lane also informed Investigator Lauck that she was pregnant with

Forrest’s child. (Id. at 188).

       {¶19} When Investigator Lauck entered the house, she observed suspected

narcotics on the kitchen counter, which was located near the entrance to the

residence. (Id. at 188-189); (State’s Exs. 8, 9, 37, 38). Forensic testing identified

the suspected narcotics as heroin and cocaine. (State’s Ex. 72); (June 7-8, 2021 Tr.

at 426-428). Law enforcement officers also located $90 cash on Lane’s person, $29

cash in the console of a car registered in Lane’s name, and $22 cash in a wallet

found in the vehicle. (State’s Exs. 11-14); (June 7-8, 2021 Tr. at 196-198).

       {¶20} In addition, investigators located a much larger quantity of suspected

drugs, as well as drug paraphernalia, in an end table in the living room area of Lane’s

residence. (State’s Exs. 15, 16, 19, 61, 62, 63, 64); (June 7-8, 2021 Tr. at 386-387).


                                         -9-
Case No. 1-21-33


The drugs were contained inside a red children’s Easter basket, which investigators

believed belonged to Lane’s child. (State’s Exs. 61, 62, 63); (June 7-8, 2021 Tr. at

386-387). Also located in the basket with the drugs were nail polish and nail care

products. (State’s Ex. 63); (June 7-8, 2021 Tr. at 370-373). The end table was not

locked and was accessible to any person in the house. (June 7-8, 2021 Tr. at 389).

Forensic examination of the suspected drugs identified the substance as

approximately 80 grams of cocaine. (State’s Ex. 72); (June 7-8, 2021 Tr. at 426-

428, 436). Sergeant Michael A Hanes, Jr., a member of the West Central Ohio

Crime Task Force, testified this quantity of cocaine was more consistent with

quantities of cocaine at the trafficking level rather than a “user level.” (June 7-8,

2021 Tr. at 389-390).

       {¶21} Law enforcement’s search of the property also uncovered $5,000.00

cash located inside a bag on the top of the refrigerator. (State’s Exs. 14, 53, 54, 55,

56); (June 7-8, 2021 Tr. at 376-382). The currency was secured into five bundles

each containing $1,000.00. (June 7-8, 2021 Tr. at 358-359, 381-382); (State’s Exs.

14, 56). Furthermore, law enforcement officers identified several of the bills located

in the $5,000.00 bundle as matching money used during the controlled buy executed

at the residence earlier in the day. (June 7-8, 2021 Tr. at 217-218); (State’s Exs.

21.4, 22).




                                         -10-
Case No. 1-21-33


       {¶22} Law enforcement officers also located a functional firearm with a live

round of ammunition inside the chamber. (State’s Exs. 17, 57, 58); (June 7-8, 2021

Tr. at 200-202, 359-360). The firearm was located between the mattresses in a

bedroom just off the living room area, where the end table with the large amount of

cocaine was located. (June 7-8, 2021 Tr. at 291, 391-392); (State’s Exs. 17, 35, 57).

According to Sergeant Hanes, in his experience, it is common for investigators to

uncover firearms in between mattresses, and it is also common to locate firearms

and drugs in close proximity to one another because drug traffickers often use the

firearms to protect their drug business or the proceeds thereof. (June 7-8, 2021 Tr.

at 393, 395).

       {¶23} Investigator Lauck conceded that the search warrant listed Forrest as

the target of the investigation at 949 Leland Avenue. (Id. at 305-306). However, in

her experience, investigating one suspect often leads law enforcement to other

targets. (Id. at 338). According to Investigator Lauck, although Forrest was initially

the target of the investigation, the investigation into Forrest uncovered evidence that

Lane was part of Forrest’s drug-dealing circle. (Id. at 338-339).

       {¶24} The State also introduced text message communications between Lane

and an individual identified as “Yazzzzieee Yazzz” and text message

communications between Lane and Forrest. (State’s Exs. 4, 5). In State’s Exhibit

4, an extraction report of text messages between Lane and “Yazzzzieee Yazzz,” the


                                         -11-
Case No. 1-21-33


two repeatedly communicate about selling drugs and make multiple references to

drug users arriving at Lane’s residence to purchase drugs.          (State’s Ex. 4).

Throughout the conversation, the pair recurrently use drug slang to discuss the drugs

that they are selling to drug users and the proceeds that they receive in exchange.

(Id.). At one point in the conversation, Lane refers to herself as a “real live trap

queen” which Investigator Lauck translated to mean the “queen of * * * selling

drugs.” (Id.); (June 7-8, 2021 Tr. at 238-239).

       {¶25} In State’s Exhibit 5, an extraction report of the text messages between

Lane and Forrest, the pair make repeated references to people coming to Lane’s

house for the purpose of purchasing drugs. (State’s Ex. 5) Lane also asks Forrest

to help her “flip * * *taxes,” which Investigator Lauck stated means using a tax

refund to purchase drugs and selling the drugs for a profit. (Id.); (June 7-8, 2021

Tr. at 250-251). Lane also made several references to “my” 38-caliber weapon,

which matched the weapon and ammunition located during the execution of the

search warrant. (State’s Ex. 5); (June 7-8, 2021 Tr. at 265, 270). In the text message

communications, Lane also told Forrest that she would enlist the help of a female

friend to transport drugs with Forrest. (State’s Ex. 5); (June 7-8, 2021 Tr. at 265-

260). Lane also references Forrest paying her for “these licks,” which Investigator

Lauck interpreted to be a reference to Forrest paying Lane for selling drugs. (State’s

Ex. 5); (June 7-8, 2021 Tr. at 274-276).


                                        -12-
Case No. 1-21-33


       {¶26} The State also introduced several recorded jail calls that Lane made to

Forrest. (June 7-8, 2021 Tr. at 294); (State’s Ex. 23). In the first call, the pair

discusses what items law enforcement recovered from the residence. (June 7-8,

2021 Tr. at 295-296). (State’s Ex. 23). Specifically, Lane references items located

under the bed and on the countertop. (State’s Ex. 23). In the second call, Lane and

Forrest can be heard trying to ascertain the identity of the confidential information

who “set [us] up.” (Id.); (June 7-8, 2021 Tr. at 298-299).

       {¶27} Here, the State presented evidence that, when viewed in a light most

favorable to the State, could lead a rational trier of fact to find that Lane had

constructive possession of the drugs and firearm located at 949 Leland Avenue. The

State presented evidence that the drugs and firearm were found in Lane’s residence,

and that she was the only adult residing at the residence. Furthermore, Lane was

the only adult present at the residence when law enforcement executed the search

warrant.

       {¶28} The cocaine and heroin located on the kitchen counter were in plain

view and Lane referenced the drugs in a recorded jail telephone call to Forrest.

Furthermore, the large quantity of cocaine located in the end table was discovered

in a child’s Easter basket with nail care products, which the jury could infer

belonged to Lane. With respect to the firearm located in the residence, the firearm

was located in close proximately to the location where the large quantity of cocaine


                                        -13-
Case No. 1-21-33


was found.      Moreover, Lane repeatedly referenced a firearm in her text

conversations and, implicitly, in her recorded telephone conversation with Forrest.

This evidence, when viewed in a light most favorable to the State, could allow the

jury to infer that Lane exercised dominion and control over the cocaine, heroin, and

firearm.

       {¶29} Lane’s first assignment of error is overruled.

       {¶30} With respect to Lane’s fourth assignment of error, we note that Lane

separately argues that the trial court erred by denying her Crim.R. 29 motion for

acquittal with respect to the firearm specification and possession-of-cocaine

offense. However, we “review[ ] a denial of a Crim.R. 29 motion for judgment of

acquittal using the same standard that is used to review a sufficiency of the evidence

claim.” State v. Lightner; 3d Dist. Hardin No. 6-08-11, 2009-Ohio-544, ¶ 11.

Accordingly, through our analysis of Lane’s first assignment of error, wherein we

found that sufficient evidence supported all of Lane’s convictions, we have

effectively preempted Lane’s argument that the trial court erred by denying her

motion for acquittal pursuant to Crim.R. 29.

       {¶31} Lane’s fourth assignment of error is overruled.

                          Manifest Weight of the Evidence

       {¶32} Lane separately argues that her convictions are against the manifest

weight of the evidence. However, in making her manifest-weight argument, Lane


                                        -14-
Case No. 1-21-33


simply duplicates claims she made when challenging the sufficiency of the evidence

supporting the same claims. Her claims are not proper manifest-weight arguments,

and in similar circumstances, we have refused to construct, and then analyze, a

manifest-weight argument on behalf of the defendant. See State v. Laws, 3d Dist.

Allen No. 1-20-10, 2021-Ohio-166, ¶ 32 (declining to construct and then resolve a

manifest-weight argument where defendant’s manifest-weight argument was

nothing more than a restatement of his earlier sufficiency-of-the-evidence

argument).

       {¶33} Nevertheless, we have little difficulty concluding that Lane’s

convictions are not against the manifest weight of the evidence. As discussed

throughout this opinion, there is overwhelming evidence that on October 2, 2019,

Lane possessed cocaine, heroin, and a firearm. While Lane claimed that she was

not aware of at least some of the drugs located in her home, “[a] verdict is not against

the manifest weight of the evidence because the finder of fact chose to believe the

State’s [evidence] rather than the defendant’s version of the events.” State v.

Martinez, 9th Dist. Wayne No. 12CA0054, 2013-Ohio-3189, ¶ 16. Finally, the other

elements of the crimes absent the element of possession are undisputed. Thus,

Lane’s convictions are not against the manifest weight of the evidence.

       {¶34} Lane’s second assignment of error is overruled.




                                         -15-
Case No. 1-21-33


                            Assignment of Error No. III

       The trial court erred when it failed to remove a juror, who failed
       to disclose a relationship with a member of Appellant’s family,
       and when it refused to grant a mistrial on this issue.

       {¶35} Lane argues in her third assignment of error that the trial court erred

by declining to remove a juror who disclosed a relationship with a member of Lane’s

family. Lane further argues that the trial court erred by failing to grant a mistrial on

the issue. For the reasons that follow, we disagree.

       {¶36} The record reflects that, following closing arguments and instructions

to the jury, the jury was excused from the courtroom, but instructed to not yet begin

deliberations. (June 7-8, 2021 Tr. at 560-562). Then, the trial court informed the

parties that one of the jurors, Juror Four, had informed the bailiff that she recognized

one of the spectators in the courtroom and believed that the spectator was Lane’s

relative. (Id. at 561-562). Due to space limitations in the courtroom, Lane’s family

and friends were not present during voir dire, and, accordingly, Juror Four did not

observe this person until after the trial commenced. (Id. at 561).

       {¶37} At the agreement of the parties, the trial court invited Juror Four into

the courtroom for inquiry. (Id. at 562). In response to the trial court’s inquiry, Juror

Four stated that she recognized a spectator that she identified as “Sharon,” and that

she assumed that Sharon was a member of Lane’s family. (Id. at 564). Sharon

identified herself to the court as Lane’s grandmother. (Id.). Juror Four stated that


                                         -16-
Case No. 1-21-33


Sharon was a “friend,” and then Juror Four clarified that she knew Sharon from the

community center where Juror Four used to work and where Sharon came to eat.

(Id. at 564-565). Juror Four explained that the community center shut down

approximately a year prior, but before that time, she saw Sharon “pretty often”. (Id.

567-568).

       {¶38} Juror Four admitted that she saw Sharon in the courtroom the previous

day, but did not inform the court until the second day of the trial. (Id. at 567). She

explained that because it was her first time serving on a jury, she did not know what

to do or whether the fact that she recognized Sharon would be a problem. (Id.). The

bailiff confirmed that Juror Four informed her earlier in the day that she recognized

one of the spectators that she believed may be a member of Lane’s family. (Id. at

569-570).

       {¶39} The trial court engaged in the following dialogue with Juror Four:

       [Trial court]: * * * So you think whatever you know about [Sharon]
       and whatever relationship you have had with her[,] you can put that
       aside and judge this case on the facts, the evidence that you have seen
       and heard the last couple of days fairly and impartially?

       [Juror Four]: Yes.

(June 7-8, 2021 Tr. at 566).

       {¶40} Following the trial court’s inquiry, the State requested the trial court

remove Juror Four from the jury and replace her with an alternate. (Id. at 568-569).

Lane’s trial counsel did not take a position on the matter and said that although he

                                        -17-
Case No. 1-21-33


understood the State’s concerns, he would leave the issue to the trial court’s

discretion. (Id. at 569). The trial court denied the State’s request and stated that

Juror Four has given the trial court “no reason” to believe that she would have a

problem being fair and impartial. (Id. at 570-571). In support of its decision, the

trial court referenced Juror Four’s verbal responses to the parties’ inquiry as well as

her body language. (Id. at 570).

       {¶41} Then, the court adjourned for the jury to deliberate. (Id. at 571).

Several hours later, the jury reached a verdict. (Id. at 571-572). Before the jury

entered the courtroom to announce the verdict, the State informed the trial court that

while the jury deliberated the case, the prosecutors listened to Lane’s jail calls and

discovered a phone call Lane made to Forrest during jury deliberations. (Id. at 572-

575). During the phone conversation, Lane informed Forrest that one of the jurors

was her stepdad’s aunt and the juror had “practically raised [Lane].” (Id. at 572-

575). In the jail call, Lane referenced that this same juror knew Lane’s grandmother,

Sharon, from a “soup kitchen.” (Id. at 573). Accordingly, the State believed that

Lane was referring to Juror Four. (Id.).

       {¶42} The State then played the relevant phone call for the trial court. (Id.

at 575). (See Court’s Ex. AA). Thereafter, the State requested the trial court remove

Juror Four, seat an alternate juror in her place, and instruct the jurors to restart




                                           -18-
Case No. 1-21-33


deliberations. (Id. at 575-576). Lane’s trial counsel requested a mistrial. (Id. at

576-578).

      {¶43} Then, the trial court engaged in the following conversation with Lane:

      [Trial court]:       Miss Lane, is that information accurate? Did one
                           of those jurors practically raise you?

      [Lane]:              No ma’am.

      [Trial court]:       Then what on earth are you referring to in that
                           conversation? You are not under oath Miss Lane,
                           but I would encourage you not to lie to the court.
                           What were you referring to when you were
                           speaking to Mr. Forrest about she practically
                           raised me?

      [Lane]:              She know [sic] my stepdad.

      [Trial court]:       I’m sorry[,] what?

      [Lane]:              She knows my stepdad.

      [Trial court]:       She knows your stepdad?

      [Lane]:              Yes, ma’am.

      [Trial court]:       Is she your stepdad’s aunt?

      [Lane]:              I don’t believe so.

      [Trial court]:       Then what do you mean she practically raised
                           you? Did she watch you when you were young?

      [Lane]:              No, ma’am.

      [Trial court]:       Did you go to her house?

      [Lane]:              No, ma’am.

                                       -19-
Case No. 1-21-33



      [Trial court]:       So what did you mean by she practically raised
                           me?

      [Lane]:              I’m just saying, that is my stepdad. He knows
                           her. That’s all.

      [Trial court]:       How long has your stepdad been a part of your
                           life?

      [Lane]:              Like five years.

(June 7-8, 2021 Tr. at 578-580).

      {¶44} At the agreement of the parties, Juror Four was brought into the

courtroom, and the trial court engaged in the following conversation with her:

      [Trial court]:       * * * [Juror Four], a couple of things. I do not
                           want you to tell me what the verdict is, but you
                           all have reached verdicts on whatever was
                           necessary, correct?

      [Juror Four]:        Yes.

      [Trial court]:       Okay. It has come to our attention that you might
                           be related to Miss Lane?

      [Juror Four]:        I don’t know that.

      [Trial court]:       Okay, it has been brought to our attention that
                           your relationship with Miss Lane is one of an
                           aunt or some sort of relative like that to her
                           stepfather. What is your stepfather’s name[,]
                           Miss Lane?

      [Lane]:              Desi.

      [Defense counsel]: Desi what?


                                       -20-
Case No. 1-21-33


      [Lane]:          Desi ---

      [Juror Four]:    Oh, Desi.

      [Trial court]:   Okay.

      [Juror Four]:    Desmond --- is my nephew.

      [Trial court]:   Alright. Okay. Desmond is your nephew?

      [Juror Four]:    Yes.

      [Trial court]:   Have you done anything with Miss Lane and her
                       family?

      [Juror Four]:    I don’t know Miss Lane. I don’t know her.

      [Trial court]:   Okay.

      [Juror Four]:    But I didn’t know Desmond was ---

      [Trial court]:   You didn’t know that until this minute?

      [Juror Four]:    Yea, right.

      [Trial court]:   Okay. So Miss Lane’s not been to your house?
                       You all been to family functions together?

      [Juror Four]:    Huh, uhm.

      [Trial court]:   Not do Christmas’ [sic] together and all that kind
                       of stuff?

      [Juror Four]:    No. Not that I know of * * *.

      [Trial court]:   Is the only person out there that you see and
                       seated at this table here [is] Miss Sharon that you
                       referred to earlier? Is [Sharon] the only person
                       that you know?


                                     -21-
Case No. 1-21-33


       [Sharon]:             She is referring to me.

       [Juror Four]:         Yea, yea, I know [Sharon], yea.

       [Trial court]:        Okay. But none of those other folks seated out
                             there [indicating Lane’s family] look familiar to
                             you?

       [Juror Four]:         I don’t know them. * * *

       [Trial court]:        Okay. Alright. Thank you very much * * *. I
                             appreciate it.

       [Juror Four]:         Yea.

(June 7-8, 2021 Tr. at 580-583).

       {¶45} Following the trial court’s inquiry of Juror Four, the State repeated its

request for the trial court to remove Juror Four, replace her with an alternate, and

order the jury to begin deliberations anew. (Id. at 583-584). Lane’s trial counsel

acknowledged that Juror Four appeared to be honest in her communications and

further conceded that Juror Four did not realize that she was related to Lane’s

stepfather until the trial court brought it to her attention. (Id. at 584). However,

Lane’s trial counsel repeated its request for a mistrial “out of an abundance of

caution.” (Id. at 585).

       {¶46} After a brief recess to research the issue, the trial court denied the

State’s request to replace Juror Four and restart deliberations and Lane’s motion for

a mistrial. (Id. at 591). The trial court stated that when discussing the situation with

Juror Four, the trial court was able to observe her, including her body language and

                                         -22-
Case No. 1-21-33


demeanor and, due to her observations, she believed Juror Four was being honest.

(Id. at 590-592).    Specifically, the trial court said that Juror Four “seemed

completely and utterly genuine in her lack of knowledge” of her relationship to

Lane’s stepfather until she was informed of the connection. (Id. at 590). In contrast,

the trial court found Lane’s phone conversation with Forrest “highly suspect.” (Id.

at 589-591). The trial court also noted that if Lane was concerned about Juror Four

improperly influencing the jury, particularly in a negative way toward her, she was

aware of the relationship between Juror Four and her stepfather. (Id. at 591-592).

Accordingly, if there was an error in seating Juror Four or in her participation in

deliberations, Lane invited the error. (Id. at 592).

       {¶47} “Crim.R. 24(G) and R.C. 2945.29 address removal of jurors during

criminal trials.” State v. Cunningham, 2d Dist. Clark No. 10-CA-57, 2012-Ohio-

2794, ¶ 45. R.C. 2945.29 provides that the trial court may discharge a juror “[i]f,

before the conclusion of the trial, a juror becomes sick, or for other reason is unable

to perform his duty.” Similarly, Crim.R. 24(G)(1) states that alternate jurors “shall

replace jurors who, prior to the time the jury retires to consider its verdict, become

or are found to be unable or disqualified to perform their duties.” Additionally,

“Crim.R. 24(G)(1) allows the court to replace a juror after deliberations have

begun.” State v. Hunt, 10th Dist. Franklin No. 12AP-103, 2013-Ohio-5326, ¶ 71.

“However, ‘[i]f an alternate replaces a juror after deliberations have begun, the court


                                         -23-
Case No. 1-21-33


must instruct the jury to begin its deliberations anew.’” Id., quoting Crim.R.

24(G)(1).

       {¶48} “A trial judge is empowered to exercise ‘sound discretion to remove a

juror and replace him with an alternate juror whenever facts are presented which

convince the trial judge that the juror’s ability to perform is duty is impaired.’” State

v. Brown, 2d Dist. Montgomery No. 24541, 2012-Ohio-1848, ¶ 46, quoting State v.

Hopkins, 27 Ohio App.3d 196, 198 (11th Dist.1985); see also State v. Taylor, 2d

Dist. Montgomery No. 28463, 2020-Ohio-3481, ¶ 18. An abuse of discretion is

more than a mere error in judgment; it suggests that a decision is unreasonable,

arbitrary, or unconscionable. State v. Adams, 62 Ohio St.2d 151, 157-158 (1980).

       {¶49} “‘A mistrial should not be ordered in a criminal case merely because

some error or irregularity has intervened, unless the substantial rights of the accused

or the prosecution are adversely affected * * *.’” State v. A.M., 8th Dist. Cuyahoga

No. 106400, 2018-Ohio-4209, ¶ 23, quoting State v. Reynolds, 49 Ohio App.3d 27

(2d Dist.1988), paragraph two of the syllabus. “‘Mistrials need be declared only

when the ends of justice so require and a fair trial is no longer possible.’” State v.

Hansen, 3d Dist. Seneca No. 13-12-42, 2013-Ohio-1735, ¶ 58, quoting State v.

Franklin, 62 Ohio St.3d 118, 127 (1991). “In determining whether a defendant was

deprived of a fair trial, we must determine whether, absent the error or irregularity,

‘the jury would have found the appellant guilty beyond a reasonable doubt.’” State


                                          -24-
Case No. 1-21-33


v. Junod, 3d Dist. Mercer No. 10-18-08, 2019-Ohio-743, ¶ 44, quoting State v.

Morris, 10th Dist. Franklin Nos. 18AP-208 and 18AP-209, 2018-Ohio-5252, ¶ 44,

citing State v. Maurer, 15 Ohio St.3d 239, 267 (1984). “To determine whether the

error resulted in prejudice, we must consider (1) the nature of the error, (2) whether

an objection was made, (3) whether the trial court provided corrective instructions,

and (4) the strength of the evidence against the defendant.” Id., citing Morris at ¶

44.

       {¶50} “Whether to grant a mistrial is within the sound discretion of the trial

court.” Hansen at ¶ 58, citing State v. Brown, 100 Ohio St.3d 51, 2003-Ohio-5059,

¶ 42, citing State v. Glover, 35 Ohio St.3d 18, 19 (1988). Thus, we review a trial

court’s decision whether to grant a motion for a mistrial for an abuse of discretion.

Junod at ¶ 43, citing State v. Sage, 31 Ohio St.3d 173, 182 (1987).

       {¶51} Lane now argues that the trial court erred by not dismissing Juror Four

or declaring a mistrial as a result of Juror Four’s participation in deliberations.

Lane suggests that Juror Four’s conversations with the court “raised legitimate

concerns about [her] candor and suitability to serve as a juror.” (Appellant’s

Amended Brief at 6-7). We disagree.

       {¶52} Although Lane now argues that the trial court failed to satisfactorily

inquire on the issue, our review of the record suggests that the trial court did inquire

thoroughly of Juror Four twice regarding her potential relationship to Lane’s


                                         -25-
Case No. 1-21-33


grandmother and stepfather. Juror Four consistently stated that she did not know

Lane, despite her connections to Lane’s family members, and that she could be fair,

impartial, and judge the case on the merits. Furthermore, the record suggests that

Juror Four was forthcoming throughout the proceedings about her relationships to

members of Lane’s family. To wit, Juror Four approached the bailiff to inform her

that she recognized a spectator in the courtroom, and she believed the spectator was

a member of Lane’s family. The record also indicates Juror Four was forthcoming

regarding her relationship to Lane’s stepfather. Upon the trial court informing her

of the name of Lane’s stepfather, Juror Four instantly acknowledged that she is

Lane’s stepfather’s aunt. All of the parties present during the trial court’s inquiry

expressed a belief that Juror Four was candid with the court. Importantly, by all

accounts, Juror Four was not aware of her relationship to Lane’s stepfather until

after the jury had reached a verdict and was told of the relationship by the trial court

during its inquiry of her. Accordingly, Lane cannot demonstrate that Juror Four’s

relationship with her stepfather prejudiced Juror Four in such a way that Lane’s

substantial rights are adversely affected and a fair trial is no longer possible. Thus,

we do not find that the trial court abused its discretion by not removing Juror Four

or by denying Lane’s request for a mistrial on the issue.

       {¶53} Lane’s third assignment of error is overruled.




                                         -26-
Case No. 1-21-33


                            Assignment of Error No. V

        The prosecutor engaged in affirmative misconduct during closing
        argument.

        {¶54} In her fifth assignment of error, Lane argues that the State engaged in

affirmative misconduct during closing arguments. Specifically, Lane alleges that the

prosecution engaged in misconduct by referencing the drug problem in the

community during closing arguments and encouraging the jury to convict Lane in

an effort to curb the local drug problem. Lane contends that the alleged improper

statements made by the State amount to prosecutorial misconduct and is sufficient

to warrant reversal.

        {¶55} Here, Lane takes issue with several comments made by the

prosecution during the State’s initial closing argument.        After discussing the

elements of the offenses in the context of the evidence presented during the trial, the

State made several comments regarding the drug problem in the community, an

issue that Lane’s trial counsel discussed during voir dire. Specifically, the State

said:

        Ladies and gentlemen[,] yesterday during voir dire [Lane’s trial
        counsel] asked all of the jurors that were paneled at the time of his
        initial voir dire if they felt that there was a drug problem within our
        community. The resounding answer to that question was, yes. [One
        juror] told us she has worked in school systems. She has seen in
        young children and elementary school[s] here in the Lima City
        Schools that drugs effect [sic] everything. It has an impact on those
        children. [Another juror] told us that it has been her observation
        within our community that the drug problem is the root of many

                                         -27-
Case No. 1-21-33


       problems. That is something that we look at and from that can see the
       growing problems that result from it. Not only in our community. We
       heard from a juror about other communities that they have heard of or
       had a relative involved in where those drugs affect the community.
       We have it right here in Allen County. [Lane’s trial counsel] followed
       up with asking what can be done to change that drug problem. The
       resounding answer was I don’t know. I agree with you. I believe that
       your answers are representative of what our community views. There
       is a drug problem. What can we do about it? We don’t know at this
       point. But there is one thing that can be done. One step in the right
       direction is for you as the jurors to let the community know that you
       care. That these illegal actions that you heard about over the last two
       days * * * won’t be tolerated within our community. The drug sales,
       drug possession, drug use that affect our elementary students, effect
       [sic] family members, have our police officers carrying Narcan with
       them because of the dangers of what can happen with drugs are not
       going to be tolerated anymore and we ask that you send that message
       today.

(June 7-8, 2021 Tr. at 484-486).

       {¶56} The State continued by reviewing the evidence presented during the

trial. (Id. at 486-487). Then, the State remarked:

       The Defendant was not a by-stander in this matter. She was fully
       engrained in drug sales within our community. Those which you have
       all stated you see as a problem in our community. * * * The drug
       problem that you all recognize[,] it is real. It is a problem. We don’t
       have the answer or it wouldn’t be a problem, but we are working
       towards that and would ask that you find [the] Defendant [guilty].
       Through her actions, [Lane] needs to be found that she was the root
       of that problem. She is not the only root we have here, but she is a
       root of that problem as the queen of the trap house[,] looking for
       different types of drugs while pregnant and mothering a young child.

(Id. at 487-488).




                                        -28-
Case No. 1-21-33


       {¶57} “A prosecutor is entitled * * * to ‘wide latitude in summation as to

what the evidence has shown and what reasonable inferences may be drawn

therefrom.’” State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, ¶ 274,

quoting State v. Stephens, 24 Ohio St.2d 76, 82 (1970). “The test regarding

prosecutorial misconduct during closing arguments is whether the remarks were

improper and, if so, whether they prejudicially affected the substantial rights of the

defendant.” State v. Manley, 3d Dist. Allen No. 1-11-04, 2011-Ohio-5082, ¶ 14.

“In making this determination, an appellate court should consider several factors:

(1) the nature of the remarks, (2) whether an objection as made by counsel, (3)

whether corrective instructions were given by the court, and (4) the strength of the

evidence against the defendant.” State v. Braxton, 102 Ohio App.3d 28, 41 (1995).

“We evaluate the allegedly improper statements in the context of the entire trial.”

State v. Klein, 3d Dist. Union No. 14-12-09, 2013-Ohio-2387, ¶ 60, citing, State v.

Treesh, 90 Ohio St.3d 460, 464 (2001), citing State v. Keenan, 66 Ohio St.3d 402,

410 (1993). “The touchstone of the analysis ‘is the fairness of the trial, not the

culpability of the prosecutor.’” State v. Cornwell, 86 Ohio St.3d 560, 570-571

(1999), quoting Smith v. Phillips, 455 U.S. 209, 219, 102 S.Ct. 940, 947 (1982).

       {¶58} “‘To establish prejudice, a defendant must show that a reasonable

probability exists that, but for the prosecutor’s improper remarks, the results of the

proceeding would have been different. Thus, “[n]ot every intemperate remark by


                                        -29-
Case No. 1-21-33


counsel can be a basis for reversal.”’” State v. Liles, 3d Dist. Allen No. 1-14-61,

2015-Ohio-3093, ¶ 31, quoting State v. Porter, 4th Dist. Meigs No. 10CA15, 2012-

Ohio-1526, ¶ 20, citing State v. Landrum, 53 Ohio St.3d 107, 112 (1990). If, in the

context of the entire trial, “it appears clear beyond a reasonable doubt that the jury

would have found the defendant guilty, even without the improper remarks,” then

the trial will not be deemed unfair. State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-

2417, ¶ 45.

       {¶59} Further, we note that, at trial, Lane did not object to the statements

which she now assigns error. Accordingly, we review the prosecution’s statements

for plain error. State v. Davis, 3d Dist. Seneca No. 13-16-30, 2017-Ohio-2916, ¶

23.   We recognize plain error “‘with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.’” State v.

Landrum, 53 Ohio St.3d 107, 111 (1990), quoting State v. Long, 53 Ohio St.2d 91

(1978), paragraph three of the syllabus. For plain error to apply, the trial court must

have deviated from a legal rule, the error must have been an obvious defect in the

proceeding, and the error must have affected a substantial right. State v. Barnes, 94

Ohio St.3d 21, 27 (2002). Under the plain error standard, the appellant must

demonstrate that there is a reasonable probability that, but for the trial court’s error,

the outcome of the proceeding would have been otherwise. State v. West, ____ Ohio

St.3d ___, 2022-Ohio-1556, ¶ 35-36. See also State v. McAlpin, ___ Ohio St.3d


                                          -30-
Case No. 1-21-33


____, 2022-Ohio-1567, ¶ 90 (“McAlpin could not establish plain error, because he

cannot show a reasonable probability that but for standby counsel’s actions, the jury

would have acquitted him.”).

       {¶60} After examining the prosecutor’s statements under the four factors, we

do not find that the statements constituted plain error. We note that the State, in its

appellee’s brief, conceded that this court would likely construe the statements at

issue as improper. Indeed, “[p]rosecutors should not appeal to public sentiment in

closing arguments by urging the jurors to protect society, protect community values,

preserve civil order, or deter future lawbreaking.” State v. Loch, 10th Dist. Franklin

No. 02AP-1065, 2003-Ohio-4701, ¶ 67.             The prosecutor’s statements were

improper. However, Lane has failed to demonstrate that the comments were so

prejudicial as to rise to the level of plain error. Rather, Lane baldly argues that the

statements were intended to “unfairly scare and inflame the jurors * * * by appealing

to their general fear of crime.” (Appellant’s Amended Brief at 9). Lane’s vague

argument fails to demonstrate how the prosecution’s statements affected her

substantial rights or that, but for the statements, the jury would have found Lane not

guilty. Rather, when examined in the context of the entire trial, it appears clear that

the jury would have found Lane guilty, even without the improper remarks. Tenace,

2006-Ohio-2417, at ¶ 45. As detailed in our discussion of Lane’s first, second, and

fourth assignments of error, absent the prosecutor’s statements, the State provided


                                         -31-
Case No. 1-21-33


plentiful evidence from which the jury could find Lane guilty as charged in the

indictment. See Barnes at 27.

       {¶61} Lane’s fifth assignment of error is overruled.

                            Assignment of Error No. VI

       The trial court erred when it gave improper jury complicity
       instructions requested by the State.

       {¶62} In her sixth assignment of error, Lane argues that the trial court erred

by including a complicity jury instruction as requested by the State. Lane alleges

that the State presented no evidence demonstrating that she aided and abetted

Forrest in the crimes for which she was convicted. Accordingly, Lane contends that

the trial court erred by including a jury instruction for complicity.

       {¶63} “Trial courts have a responsibility to give all jury instructions that are

relevant and necessary for the jury to properly weigh the evidence and perform its

duty as the factfinder.” State v. Shine-Johnson, 10th Dist. Franklin No. 17AP-194,

2018-Ohio-3347, ¶ 25. “Requested jury instructions should ordinarily be given if

they are correct statements of law, if they are applicable to the facts in the case, and

if reasonable minds might reach the conclusion sought by the requested instruction.”

State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, ¶ 240. Yet, a trial court may

refuse to issue a requested jury instruction if “‘the evidence adduced at trial is legally

insufficient’ to support it.’” State v. Juntunen, 10th Dist. Franklin Nos. 09AP-1108

and 09AP-1109, 2010-Ohio-5625, ¶ 13, quoting State v. Barnd, 85 Ohio App.3d

                                          -32-
Case No. 1-21-33


254, 259 (3d Dist.1993). “[T]he trial judge is in the best position to gauge the

evidence before the jury and is provided the discretion to determine whether the

evidence adduced at trial was sufficient to require an instruction.” State v. Fulmer,

117 Ohio St.3d 319, 2008-Ohio-936, ¶ 72. Accordingly, we review a trial court’s

decision to include a requested jury instruction under an abuse of discretion

standard. See Juntunen at ¶ 13.

       {¶64} It is well established that the prosecution “‘may charge and try an aider

and abettor as a principal[,] and if the evidence at trial reasonably indicates that the

defendant was an aider and abettor rather than a principal offender, a jury instruction

regarding complicity may be given.’” State v. Sidders, 3d Dist. Union No. 14-08-

24, 2009-Ohio-409, ¶ 37, quoting State v. Demecs, 6th Dist. Fulton No. F-5-021,

2006-Ohio-3802, ¶ 18. “In general, the rule regarding appellate review of jury

instructions is that a sole instruction must be viewed within context of the whole set

rather than in isolation.” State v. Moore, 3d Dist. Putnam No. 12-06-18, 2007-Ohio-

5905, ¶ 26.

       {¶65} R.C. 2923.03 defines complicity and provides, in pertinent part:

       (A) No person, acting with the kind of culpability required for the
       commission of an offense, shall do any of the following:

       (1) Solicit or procure another to commit the offense;

       (2) Aid or abet another in committing the offense;



                                         -33-
Case No. 1-21-33


       (3) Conspire with another to commit the offense in violation of R.C.
       2923.01 of the Revised Code;

       (4) Cause an innocent or irresponsible person to commit the offense.

       ***

        (F) Whoever violates this section is guilty of complicity in the
       commission of an offense, and shall be prosecuted and punished as if
       he were a principal offender. A charge of complicity may be stated in
       terms of this section, or in terms of the principal offense.

       {¶66} As detailed in our discussion of Lane’s first, second, and fourth

assignments of error, the State introduced sufficient evidence that Lane was

complicit in the possession of drugs, i.e. that she aided and abetted Forrest in the

possession of drugs. Specifically, the State proffered text messages and telephone

calls between Lane and Forrest which indicate that Lane had knowledge that Forrest

was selling drugs out of her home and that she was not only knowledgeable of

Forrest’s actions, but that she helped to further his actions by providing a location

from which Forrest could sell drugs, selling Forrest’s drugs in his absence, and

soliciting the help of her friends to further Forrest’s actions. Accordingly, the

State’s requested complicity jury instruction was appropriate, and the trial court did

not err by overruling Lane’s objection to the same.

       {¶67} Lane’s sixth assignment of error is overruled.




                                        -34-
Case No. 1-21-33


                           Assignment of Error No. VII

       The State breached a plea agreement by withdrawing its plea
       offer, after that offer had already been accepted by appellant,
       resulting in unfair prejudice to Appellant.

       {¶68} In her seventh assignment of error, Lane argues that the State breached

a plea agreement by withdrawing from the agreement after it had been agreed upon

by the parties but before the plea offer was finalized by the trial court.

       {¶69} The record indicates that in the week prior to trial, Lane’s trial counsel

and the State continued to negotiate possible plea agreements. (June 3, 2022 Tr. at

6-7). At some point, the State and Lane reached an agreement that Lane would enter

a change of plea and enter a guilty plea to Counts One and Two. (Id. at 7-8). In

exchange, the State would recommend dismissal of the gun specifications and

recommend the mandatory minimum sentence. (Id.). Lane informed the trial court

of the agreement. (Id. at 6). However, later that same day, the State called Lane’s

trial counsel and withdrew from the agreement. (Id. at 6-12).

       {¶70} Lane argues that the agreement between her and the State constituted

a binding agreement, and that the State breached a plea agreement by withdrawing

the plea offer.

       {¶71} “Plea agreements are essentially contracts between the state and a

criminal defendant that must be accepted by the trial court before becoming

effective. As such, they are governed by ordinary contract principles.” State v.


                                         -35-
Case No. 1-21-33


Padilla, 8th Dist. Cuyahoga No. 98187, 2012-Ohio-5892, ¶ 9, citing Puckett v.

United States, 556 U.S. 129, 137, 129 S.Ct. 1423 (2009). “As with many other

contracts, a writing is not required to be enforceable, but a trial court may only

accept a plea made in open court.” Id., citing Crim.R. 11(F). “Therefore, implicit

in every plea agreement is a method of acceptance.” Id.

         {¶72} “‘When an allegation is made that a plea agreement has been broken,

the defendant must merely show that the agreement was not fulfilled.’” State v.

Collier, 8th Dist. Cuyahoga No. 108687, 2020-Ohio-3033, ¶ 10, quoting State v.

Legree, 61 Ohio App.3d 568 (6th Dist. 1988). “In the event of a breach, the trial

court may allow the defendant to withdraw his or her plea, or it may order specific

performance of the plea agreement, in which the case the defendant shall be

resentenced by a different judge.” Id.

         {¶73} However, here, the State rescinded the offer before the agreement was

accepted by the trial court. Accordingly, although it may have been poor form for

the State to withdraw the plea agreement after it was verbally accepted, we do not

find that the State breached an enforceable plea agreement. Padilla at ¶ 9; Crim.R.

11(F).

         {¶74} Lane’s seventh assignment of error is overruled.

                           Assignment of Error No. VIII

         Appellant’s trial counsel provided ineffective assistance, which
         resulted in a conviction on both counts, and the firearm

                                         -36-
Case No. 1-21-33


       specifications, and deprived appellant of substantive and
       procedural due process of law.

       {¶75} In her eighth assignment of error, Lane argues that she received

ineffective assistance of trial counsel. Lane claims her trial counsel was ineffective

for failing to communicate a plea deal, waiving an opening statement, and not

objecting to the introduction of a series of text messages and telephone

conversations.

       {¶76} “In criminal proceedings, a defendant has the right to effective

assistance of counsel under both the United States and Ohio Constitutions.” State

v. Evick, 12th Dist. Clinton No. CA2019-05-010, 2020-Ohio-3072, ¶ 45.               A

defendant asserting a claim of ineffective assistance of counsel must establish: (1)

counsel’s performance was deficient or unreasonable under the circumstances; and

(2) the deficient performance prejudiced the defendant. State v. Kole, 92 Ohio St.

303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052

(1984). In order to show counsel’s conduct was deficient or unreasonable, the

defendant must overcome the presumption that counsel provided competent

representation and must show that counsel’s actions were not trial strategies

prompted by reasonable professional judgment. Strickland at 689. Counsel is

entitled to a strong presumption that all decisions fall within the wide range of

reasonable professional assistance. State v. Sallie, 81 Ohio St.3d 673, 675 (1998).

Tactical or strategic decisions, even if unsuccessful, do not generally constitute

                                        -37-
Case No. 1-21-33


ineffective assistance of counsel. State v. Frazier, 61 Ohio St.3d 247, 255 (1991).

Rather, the errors complained of must amount to a substantial violation of counsel’s

essential duties to his client. See State v. Bradley, 42 Ohio St.3d 136, 141-142

(1989).

       {¶77} Prejudice results when “‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.’” Bradley at 142, quoting Strickland at 694. “‘A reasonable probability

is a probability sufficient to undermine confidence in the outcome.’” Id., quoting

Strickland at 694.

       {¶78} First, Lane argues that her trial counsel failed to timely communicate

a plea offer. Specifically, Lane argues that her trial counsel failed to communicate

a plea offer to her that expired on May 17, 2021. However, Lane’s argument is

refuted by the record. Specifically, prior to the commencement of trial, the parties

detailed the timeline of the plea negotiations. During this dialogue, Lane and her

trial counsel both confirmed that Lane was informed of the plea offer prior to its

expiration. (June 7-8, 2021 Tr. at 6-12). Furthermore, the record indicates that, up

until several days before the commencement of trial, Lane expressed that she was

unwilling to entertain a plea deal that involved any amount of mandatory jail time,

which the plea expiring on May 17, 2021 required. Additionally, the record

indicates that the parties continued to negotiate potential plea offers after the plea


                                        -38-
Case No. 1-21-33


deal at issue expired. Accordingly, we do not find Lane’s argument that her trial

counsel was ineffective for failing to disclose a plea offer to be well taken.

       {¶79} Second, Lane argues that her trial counsel was ineffective for waiving

an opening statement. Lane contends that her trial counsel’s decision to waive an

opening statement “risks jurors adopting the opponent’s view of the case at the

outset of trial” and “contributed to [Lane’s] conviction in this case.” (Appellant’s

Amended Brief at 12). We disagree. “It is widely established that the decision to

make an opening or closing statement is considered a tactical decision or trial

strategy, which does not rise to the level of ineffective assistance.”           State v.

Lawrence, 3d Dist. Putnam No. 12-15-11, 2016-Ohio-2768, ¶ 37. In any event,

Lane has failed to articulate precisely how she was prejudiced by her trial counsel’s

decision not to give an opening statement. Bare claims of prejudice, like those

offered by Lane in her appellant’s brief, are not enough to carry her burden on the

issue of prejudice. State v. Williams, 1st Dist. Hamilton No. C-180588, 2020-Ohio-

1368, ¶ 22.

       {¶80} Next, Lane argues that her trial counsel was ineffective for failing to

object to a series of text messages from her phone, which suggested Lane was

involved in prior drug-trafficking activities. Lane argues that the text messages

were not relevant to the charges at hand pursuant to Evid.R. 402. Lane further

contends that the even if the text messages were relevant, their probative value is


                                         -39-
Case No. 1-21-33


substantially outweighed by the danger of unfair prejudice, confusion of the issues,

or misleading the jury. Evid.R. 403(A). Lane contends that prejudice she suffered

as a result of the admission of the text messages resulted in her convictions. We

disagree.

       {¶81} Although evidence of other criminal acts of a defendant, different from

those for which the defendant is on trial is not generally admissible for the purpose

of showing the defendant’s character or propensity to commit crime, such evidence

may be “admissible for another purpose, such as proving motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Evid.R. 404. However, “[a]n attorney’s decision as to whether or not to

object at certain times during trial is presumptively considered a trial tactic or

strategy that we will not disturb.” State v. Blair, 4th Dist. Washington No. 14CA33,

2016-Ohio-2872, ¶ 108. Here, the text messages reflected Lane’s knowledge of the

prior drug activity at her house. However, the text messages also established

Forrest’s knowledge of and involvement in prior drug activity at Lane’s house and

could bolster Lane’s assertion that the drugs found at her house on October 2, 2019

belonged to Forrest. Accordingly, Lane’s trial counsel could have had a tactical or

strategic reason for not objecting to the state’s introduction of the text messages.

State v. Mayse, 3d Dist. Marion No. 9-16-50, 2017-Ohio-1483, ¶ 29-30.

       {¶82} Lane’s eighth assignment of error is overruled.


                                        -40-
Case No. 1-21-33


                            Assignment of Error No. IX

       The trial court erred when it imposed an aggregate prison term
       of seven to ten years, which is not supported by the record.

       {¶83} In his ninth assignment of error, Lane claims her sentence is not

supported by the record. Lane argues that the trial court failed to consider several

factors under R.C. 2929.12 which indicate she is unlikely to commit future crimes.

Specifically, Lane argues the trial court failed to consider R.C. 2929.12(C)(3),

which relates to whether the offender caused or expected to cause physical harm to

persons or property, and R.C. 2929.12(C)(4), which concerns situations where

substantial grounds to mitigate the offender’s conduct are present, but which are not

sufficient to constitute an affirmative defense.

       {¶84} Under R.C. 2953.08(G)(2), an appellate court may reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

       {¶85} “‘Trial courts have full discretion to impose any sentence within the

statutory range.’” State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶

                                          -41-
Case No. 1-21-33


9, quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. A sentence

imposed within the statutory range is not contrary to law as long as the trial court

considered the purposes and principles of felony sentencing contained in R.C.

2929.11 and the sentencing factors contained in R.C. 2929.12. State v. Dorsey, 2d

Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 15.

       {¶86} Recently, in State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, the

Supreme Court of Ohio clarified the proper scope of review of felony sentences

imposed in cases, like the present case, where the defendant’s appeal challenged the

trial court’s application of R.C. 2929.11 and 2929.12. In Jones, the court held that

R.C. 2953.08(G)(2)(b) “does not provide a basis for an appellate court to modify or

vacate a sentence based on its view that the sentence is not supported by the record

under R.C. 2929.11 and 2929.12.” Id. at ¶ 39. In reaching this conclusion, the court

explained that R.C. 2953.08(G)(2)(a) permits an appellate court to modify or vacate

a sentence if the appellate court clearly and convincingly finds that the record does

not support the sentencing court’s finding under certain specified statutory

provisions. Id. at ¶ 28. However, R.C. 2929.11 and 2929.12 are not among the

statutory provisions listed in R.C. 2953.08(G)(2)(a). Id. Instead, only “R.C.

2929.13(B) and (D), 2929.14(B)(2)(e) and (C)(4), and 2929.20(I) are specified” in

R.C. 2953.08(G)(2)(a). Id. Furthermore, the court explained that “an appellate


                                        -42-
Case No. 1-21-33


court’s determination that the record does not support a sentence does not equate to

a determination that the sentence is ‘otherwise contrary to law’ as that term is used

in R.C. 2953.08(G)(2)(b).” Id. at ¶ 32. Accordingly, “pursuant to Jones, an

appellate court errs if it * * * modifies or vacates a sentence ‘based on lack of

support in the record for the trial court’s findings under R.C. 2929.11 and R.C.

2929.12.’” Dorsey, 2021-Ohio-76, at ¶ 17, quoting Jones at ¶ 29.

       {¶87} As a fourth-degree felony, possession of heroin in violation of R.C.

2925.11(A), (C)(6)(b) carries a sanction of 6 to 18 months’ imprisonment. R.C.

2925.11(A), (C)(6)(b); R.C. 2919.14(A)(4). As a first degree felony, possession of

heroin in violation of R.C. 2925.11(A), (C)(4)(e) carries a stated minimum term of

3 to 11 years. R.C. 2925.11(A), (C)(4)(e); R.C. 2929.14(A)(1)(a). The firearm

specification carried a one-year mandatory prison term. R.C. 2941.141. Because

(1) Lane was sentenced on more than one felony, (2) possession of cocaine in

violation of R.C. 2925.11(A), (C)(4)(e) is a qualifying felony of the first degree, and

(3) the court ordered the prison terms for Count One and Two to run concurrently,

Lane’s maximum sentence, not including the firearm specifications, is the sum of

the longest minimum term imposed plus fifty percent of the minimum term for

Count One. R.C. 2929.144(B)(3).

       {¶88} The trial court sentenced Lane to a minimum stated term of 6 years’

imprisonment for the first-degree felony possession of cocaine and a definite


                                         -43-
Case No. 1-21-33


sentence of 12 months’ imprisonment for fourth-degree felony possession of heroin.

Thus, the trial court sentenced Lane to a minimum term of 6 years’ imprisonment

to a maximum term of 9 years’ imprisonment plus an additional 1 year in prison for

the firearm specification. Accordingly, each of Lane’s individual sentences are

within the corresponding statutory ranges.

       {¶89} Furthermore, the record affirmatively reflects that the trial court

considered R.C. 2929.11 and 2929.12 when it sentenced Lane. In the judgment

entry of sentence, the trial court stated that it fashioned Lane’s sentence it considered

“the purposes and principles of sentencing under R.C. 2929.11, the seriousness and

recidivism factors relevant to the offense and offender pursuant to R.C. 2929.12,

and the need for deterrence, incapacitation, rehabilitation, and restitution.” (Doc.

No. 141). The trial court further stated that it “is guided by the overriding purposes

of felony sentencing, including the protection of the public from future crime by the

offender and others and punishment of the offender, using the minimum sanctions

that the court determines accomplish those purposes without imposing an

unnecessary burden on state or local government resources.” (Id.). Furthermore, at

the sentencing hearing, the trial court engaged in a lengthy analysis of Lane’s

conduct in light of the purposes of felony sentencing under R.C. 2929.11 and

balanced R.C. 2929.12’s seriousness and recidivism factors. (July 21, 2021 Tr. at

31-41). “A trial court’s statement that it considered the required statutory factors,


                                          -44-
Case No. 1-21-33


without more, is sufficient to fulfill its obligations under the sentencing statutes.”

State v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 32. Therefore,

because Lane’s sentence is within the statutory range and the record supports that

the trial court fulfilled its obligation of considering R.C. 2929.11 and 2929.12,

Lane’s sentence is not contrary to law. Dorsey, 2021-Ohio-76, at ¶ 18-19; Maggette

at ¶ 30, 36.

       {¶90} Nevertheless, Lane argues that the trial court erred by failing to

consider several factors indicating that Lane was unlikely to commit future crimes.

First, Lane argues that the trial court erred by failing to consider that in committing

the offense, she did not expect to cause physical harm to persons or property.

Second, Lane alleges that the trial court erred by failing to consider that there are

substantial grounds to mitigate her conduct, even if those grounds do not constitute

a defense. Specifically, Lane argues that “Forrest essentially intimidated and used

[Lane] and her home for his own criminal purposes.” (Appellant’s Amended Brief

at 14). However, in light of the Supreme Court of Ohio’s holding in Jones, we could

not vacate or modify Lane’s sentence on that basis. See State v. Denoyer, 3d Dist.

Allen No. 1-20-34, 2021-Ohio-886, ¶ 29 (finding that, pursuant to Jones, R.C.

2953.08(G)(2)(b) “does not provide a mechanism for an appellate court to modify

or vacate a felony sentence based upon a finding that the sentence is ‘contrary to




                                         -45-
Case No. 1-21-33


law’ because it clearly and convincingly is not supported by the record under R.C.

2929.11 and R.C. 2929.12”).

       {¶91} Further, notwithstanding Jones, the record belies Lane’s arguments.

Although Lane claims the trial court failed to consider that Lane did not anticipate

causing physical harm to any persons or property through her actions, the record

indicates that the trial court engaged in an extended analysis of this factor.

Additionally, Lane argues the trial court erred by failing to consider that Forrest’s

involvement in the case and relationship with Lane served as mitigation pursuant to

R.C. 2929.12(C)(4). Yet, our review of the record indicates that the trial court

considered Forrest’s alleged involvement and possible influence over Lane when

fashioning her sentence. (July 21, 2021 Tr. at 37-41). To the extent that Lane is

attempting to argue that the trial court did not assign the proper weight to the factors

at issue, her argument precluded by Jones. Jones, 2020-Ohio-6729, ¶ 42 (“Nothing

in R.C. 2953.08(G)(2) permits an appellate court to independently weigh the

evidence in the record and substitute its judgment for that of the trial court

concerning the sentence that best reflects compliance with R.C. 2929.11 and

2929.12.”).

       {¶92} Lane’s ninth assignment of error is overruled.




                                         -46-
Case No. 1-21-33


       {¶93} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/jlr




                                        -47-